Case: 09-20377     Document: 00511028214          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-20377
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE SANTOS ZUNIGA-VERAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:03-CR-157-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Jose Santos Zuniga-
Veras has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Zuniga-Veras has not filed a response.
Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.